EXHIBIT 32.1 Certification of Chief Executive Officer of Buckeye Ventures, Inc. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 This certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) and accompanies thereport on Form 10-QSB (the “Form 10-QSB”) for the six months ended June 30, 2007, of Buckeye Ventures, Inc. (the “Company”). I, Alan J. Mintz, the Chief Executive Officer of the Company, certify that, to the best of my knowledge: (1) The Form 10-QSB fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. The foregoing certification is being furnished as an exhibit to the Form 10-QSB pursuant to Item 601(6)(32) of Regulation S-B and Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form 10-KSB for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Date: August 20, 2007 By: /s/ Alan J. Mintz Alan J. Mintz President and Chief Executive Officer (Principal Executive Officer)
